Citation Nr: 0824767	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to December 
1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  


FINDING OF FACT

There is competent medical evidence finding that the 
veteran's PTSD results in total occupational and social 
impairment due to the inability to communicate, grossly 
inappropriate behavior and a persistent danger of hurting 
himself or others 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of a 100 percent rating for PTSD, which 
will be discussed below.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for PTSD was based on disagreement with the assignment 
of the initial 50 percent rating (the rating was ultimately 
increased to 70 percent, effective from the date of the grant 
of service connection) for this condition following the 
initial award of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. App. at 58; 
See also Hart v. Mansfield, 21 Vet App 505 (2007).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  Id.

Total occupational and social impairment from PTSD due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, own occupation, or own name 
warrants a 100 percent disability rating.  Id.  

In July 2006, the veteran's PTSD rating was increased to 70 
percent, effective from the date of the original grant of 
service connection.  As the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, it follows that the increased rating claim 
remains in controversy given the fact that less than the 
maximum benefit (a 100 percent rating) was allowed.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Reviewing the evidence with a focus as to whether the 
specific criteria for a 100 percent rating for PTSD are met, 
the record reveals a July 2005 evaluation by a private 
psychiatrist that was preceded by a review of the claims file 
and a discussion of the pertinent psychiatric evaluations 
that have been rendered with respect to the severity of the 
veteran's PTSD.  Following a review of this evidence and an 
evaluation of the veteran, he concluded, in part, as follows: 

The criteria [for a 100 percent rating 
under the Ratings Schedule] are heavily 
weighted toward schizophrenia and 
dementia.  [The veteran], because of his 
Post Traumatic Stress Disorder, does 
exhibit some of the symptomatology that 
are included in the criteria, including 
"near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively."  [The veteran] has 
constant, chronic anger that is always 
just below the surface and threatening to 
erupt.  His anger is equivalent to the 
depressive symptoms listed and this would 
be considered a depressive equivalent . . 
. [the veteran] is not able to 
"sublimate" that anger and impaired 
impulse-control . . . In my opinion [the 
veteran] has a total occupational and 
social impairment because of his 
inability to communicate, his grossly 
inappropriate behavior and the persistent 
danger of hurting himself or others 
because of his anger.  

With respect to the conclusion by a VA examiner in August 
2004 that a significant amount of the veteran's psychiatric 
problems ("one third," as estimated at that time) were the 
result of a personality disorder, the psychiatrist who 
rendered the above opinion "emphatically" disagreed with 
this conclusion, as he noted there was "no history of 
personality disorder prior to going to the military."  He 
then emphasized that symptoms of PTSD and its sequela were 
the "only reasons preventing him from working" and that 
these symptoms "by themselves are causing total industrial 
and occupational impairment."  (Emphasis added).

Further evidence suggesting that the criteria for a 100 
percent rating for PTSD are met is contained in the reports 
from VA psychiatric hospitalization from June 2005 to July 
2005 that indicated the veteran was admitted due to his 
concerns about hurting himself or others.  The Global 
Assessment of Functioning Score assigned to the veteran at 
discharge was 30, which represents serious impairment in 
communication or judgment or the inability to function in 
almost all areas.  See Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).   

From the Board's review of the evidence of record in addition 
to that summarized above, it is clear that there is some 
negative evidence weighing against the veteran's claim; 
however, unless the preponderance of the evidence is against 
a claim, it cannot be denied.  Gilbert, 1 Vet. App. at 49.  
In this case, the positive and negative evidence is, at a 
minimum, in relative balance as to whether a 100 percent 
rating is warranted given such evidence as the July 2005 
evaluation and the reports from the VA psychiatric 
hospitalization set forth above.  In making this 
determination, the Board notes that while some of the 
criteria listed for a 100 percent rating are not met, 
particularly those relating to psychotic manifestations, it 
is not the case that all the findings specified for a 100 
percent rating at 38 C.F.R. § 4.130 must be shown in order to 
warrant such a rating.  38 C.F.R. § 4.21.  In short, the 
Board will resolve all reasonable doubt in the veteran's 
favor and conclude that a 100 percent rating for PTSD may be 
granted.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 
4.130, DC 9411.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to regulations governing the payment of monetary 
awards.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


